 

Exhibit 10.33

 

SECOND AMENDMENT TO LEASE

 

 

This Second Amendment to Lease (“Second Amendment”) is dated as of October 7,
2020 by and between 131 Hartwell LLC, a Massachusetts limited liability company
(“Landlord”), successor-in-interest to WLC Three VI, L.L.C., a Delaware limited
liability company (“Original Landlord”) and Aldeyra Therapeutics, Inc.
(“Tenant”), a Delaware corporation.

 

WHEREAS, Original Landlord, and Tenant are parties to a lease dated September
20, 2017 (“Original Lease”) regarding certain premises consisting of the
“Original Premises” as defined therein; and

 

WHEREAS, Original Landlord and Original Tenant amended the Original Lease by
First Amendment to Lease dated November 27, 2017 adding the “Phase III Premises”
as defined therein, that increased the Premises to 9,351 RSF; and

 

WHEREAS, Landlord has acquired the interest of Original Landlord; and

 

WHEREAS, Landlord and Tenant desire to further amend the Lease as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
receipt and legal sufficiency of which are hereby acknowledged, the Landlord and
Tenant agree as follows:

 

1.Defined Terms.   Capitalized Terms used but not defined herein shall have the
meaning set forth in the Lease.  The Original Lease, as amended by the First
Amendment, shall hereinafter be referred to as the “Lease”.

 

2.Extension of Term.  The Term of the Lease is hereby extended for a period
commencing January 1, 2021 (the “Extended Term Commencement Date”) through and
including December 31, 2021 (the “Second Amendment Extended Term”).

 

3.Base Rent.  Commencing on the Extended Term Commencement Date, Tenant shall
pay Base Rent in accordance with the terms of the Lease as follows:

 

PeriodAnnual Base RentMonthly Base RentRent PSF

1/1/21 – 12/31/21$243,126.00$20,260.50$26.00

 

In addition, Tenant shall pay all electricity used at the Premises in accordance
with section 14 of the Lease.

 

4.Broker.  Except for CBRE and Cushman & Wakefield, each party represents and
warrants to the other that they have not made any agreement or taken any action
which may cause anyone to become entitled to a commission as a result of the
transactions contemplated by this Amendment, and each will indemnify and defend
the other from any and all claims, actual or



--------------------------------------------------------------------------------

 

threatened, for compensation by any such Second person by reason of such party’s
breach of their representation or warranty contained in this
Amendment.  Landlord will pay any commission due to the named brokers hereunder
pursuant to a separate agreement subject to execution and delivery of this
Amendment by Landlord and Tenant.

 

5.Miscellaneous.

 

 

(a)

The Lease shall be modified such that each reference to the Lease contained
therein shall be deemed to refer to the Lease as amended by this Second
Amendment.

 

 

(b)

Except as specifically modified or amended herein, the Lease remains unchanged
and in full force and effect and is hereby ratified and confirmed in every
respect.

 

 

(c)

In the event of a conflict between this Second Amendment and the Lease, this
Second Amendment shall control.

 

 

(d)

This Second Amendment shall not be effective until it has been duly executed by
the parties hereto.

 

 

(e)

This Second Amendment may be executed in counterparts, which taken together
shall constitute one and the same instrument.

 

6.Addresses for Notices.  All notices sent by Landlord to Tenant shall be sent
in accordance with the Lease to Tenant at the Premises.

 

All notices from Tenant to Landlord shall be sent in accordance with the Lease
to:

 

131 Hartwell LLC

c/o Azad Legacy Partners

131 Hartwell Avenue

Lexington, MA 02421

Attn: Robert Parsekian

 

With a copy to:

Rubin and Rudman

c/o Paul Baccari, Esq.

53 State Street

Boston, MA 02109

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Executed as a sealed instrument this 7th day of October 2020.

 

 

Landlord:

131 HARTWELL LLC

 

 

By:/s/ Robert Parsekian

Robert Parsekian

Authorized Person

 

 

Tenant:

Aldeyra Therapeutics, Inc.

 

 

By:/s/ Joshua Reed              

Name: Joshua Reed

Title: Chief Financial Officer

